Citation Nr: 1235476	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  98-06 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 70 percent for service-connected depressive disorder associated with left pelvic fracture with shortening of the left leg and degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from April 1983 to October 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida, that increased the disability rating for the service-connected depressive disorder to 50 percent, effective May 31, 2005. In April 2007, the RO increased the disability rating of the Veteran's depressive disorder to 70 percent, effective May 31, 2005. 

In September 2008, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In October 2009, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's September 2008 decision and remanded the issue to the Board for compliance with the instructions in the joint motion.  In May 2011, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's previous remand, in the September 2009 Joint Motion for Remand, the parties agreed that the VA examiner in January 2007 had indicated that the Veteran's depression would make it very difficult for her to function in an employment setting.  It was further suggested that sufficient consideration had not been given to the effect that the Veteran's symptoms had on her social and occupational functioning.  Thus, the Board remanded the case for a VA psychiatric examination.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), VA must address the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.

The Board's remand request directed the examiner to comment on the impact of the Veteran's psychiatric disability on her ability to obtain and retain gainful employment.  The examiner stated that individual unemployability is less likely than not caused by or a result of major depressive disorder.  However, as a rationale for this statement, the examiner cited the criteria for a 100 percent schedular rating for a psychiatric disorder under 38 C.F.R. § 4.130, rather than addressing whether the Veteran's psychiatric disability alone made her unable to secure or follow a substantially gainful occupation as required under 38 C.F.R. § 4.16 pertaining to TDIU claims.

Thus, the Board finds that the VA examination is inadequate. When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate. See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Hence, a remand for a new examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims folder to the examiner who conducted the June 2011 VA psychiatric examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  The claims folder should be made available to and reviewed by the examiner.  The examiner must specifically address whether it is at least as likely as not that the Veteran's psychiatric disability alone makes her unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must acknowledge and discuss the April 2011 Vet Center report and a January 2011 statement submitted by the Veteran's daughter.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

2.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

